Citation Nr: 0831425	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity (DIC) 
compensation, pursuant to the provisions of 38 U.S.C.A. 
§ 1318.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1951.  The veteran died in February 2007.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 determinations of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefits sought on appeal.

In July 2008, the appellant testified before the undersigned 
Acting Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  
During the hearing, the appellant submitted additional 
evidence along with a waiver of initial RO consideration.  

The issues of entitlement to service connection for the cause 
of the veteran's death, and service-connected burial benefits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

At the time of his death, the veteran was not in receipt of, 
or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 5 
years from the date of his discharge or other release from 
active duty.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits, pursuant to 38 
U.S.C.A. § 1318, are not met.  38 U.S.C.A. §§ 1318, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the appellant's claim of entitlement to DIC 
under to the provisions of 38 U.S.C.A. § 1318, the Board has 
determined that there is no legal entitlement to the claimed 
benefit as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  The § 1318 claim involves an inquiry based upon 
the evidence of record prior to the veteran's death and not 
based upon the development of new evidence.  As there is no 
dispute as to the underlying facts of this case, and as the 
Board has denied the claim as a matter of law, as reflected 
below, the notice and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her § 1318 claim.  38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002 & Supp. 2007); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue of entitlement to DIC under to the provisions of 38 
U.S.C.A. § 1318 without further development.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318.

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

It is undisputed that the veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1951.  Therefore, 
those parts of 38 U.S.C.A. § 1318 are clearly not applicable.  

The evidence of record at the time of the veteran's death 
shows that a total disability rating based on individual 
unemployability was in effect from January 27, 1999.  
Prior to that date, his combined evaluation had been less 
than 100 percent.  Hence, the veteran was not in receipt of a 
total disability rating for a period of ten years immediately 
preceding his death in 2007, as required under 38 U.S.C.A. § 
1318(b). Therefore, the appellant is not eligible for DIC 
benefits under 38 U.S.C.A. § 1318(b) on the grounds that the 
veteran had been in receipt of, or actually established 
entitlement to, a total rating for ten years prior to his 
death.  38 C.F.R. § 3.22.  Entitlement to this benefit must 
therefore be denied as a matter of law.  Where, as here, the 
law is dispositive, the claim must be denied because of lack 
of entitlement under the law.  See Sabonis, supra.  


ORDER

Entitlement to DIC compensation, pursuant to the provisions 
of 38 U.S.C.A. § 1318, is denied.


REMAND

The appellant is also seeking service connection for the 
cause of the veteran's death, and entitlement to service-
connected burial benefits.  

In the present case, correspondence furnished to the 
appellant in March 2007 informed her, in pertinent part, of 
her opportunity to submit "medical evidence showing that the 
veteran's service connected conditions caused or contributed 
to the veteran's death."  However, such correspondence did 
not include a statement of the conditions for which the 
veteran was service-connected at the time of his death-
despite evidence in the claims folder that he did indeed have 
service-connected disabilities at the time of his demise.  
See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007) (in 
which the United States Court of Appeals for Veterans Claims 
(Court) held that, because the RO's adjudication of a DIC 
claim hinges first on whether a veteran was service-connected 
for any condition during his or her lifetime, the § 5103(a) 
notice in such a claim must include, inter alia, a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death).  Therefore, the 
Board finds that a remand of the cause of death issue is 
necessary to afford the appellant proper VCAA notice.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004); VAOPGCPREC 1-2004 
(February 24, 2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

With regard to the appellant's burial benefits claim, there 
is no indication in the record that she has been provided 
with proper VCAA notice.  Additionally, the Board finds the 
claim for service-connected burial benefits is inextricably 
intertwined with the claim for DIC for the cause of the 
veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
on one issue cannot be rendered until the other issue has 
been considered).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the AMC/RO 
should:

(a) Notify the appellant that the veteran 
was service-connected for asbestos-
related lung disease and residuals of 
fracture of the left humerus, both rated 
separately at 60 percent, for a combined 
rating of 80 percent, effective May 13, 
1998, and a total disability rating based 
on individual unemployability from 
January 27, 1999.

(b) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
previously service-connected disability; 
and

(c) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
disability not yet service-connected.

(d) Notify the appellant of the 
information and evidence required to 
substantiate her service-connected burial 
benefits claim; and 

(e) Notify the appellant of type of 
evidence that VA will seek to provide, 
and inform her of the type of evidence 
that she is expected to provide.

2.  Thereafter, the AMC/RO should re-
adjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to 
service-connected burial benefits.  If 
the decisions remain in any way adverse 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal, as well as a 
summary of the evidence of record. An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



	(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


